 Case 4:12-cr-40075-JPG Document 54 Filed 05/07/21 Page 1 of 2 Page ID #177




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                   Case No. 12–CR–40075–JPG

 JAMES HOWARD JOHNSON
 Defendant.

                                             ORDER

       Before the Court is the Government’s Motion to Authorize Payment from Inmate Trust

Account. (ECF No. 52). The defendant, James Howard Johnson, did not respond.

       In 2013, the Court sentenced Johnson to a 160-month term of imprisonment and ordered

him to pay $9,065 in restitution for his role in a bank robbery. (Judgment at 5, ECF No. 41).

       Now, the Government says that Johnson has $1,448.45 in his inmate trust account. (Gov’t

Mot. at 3). The Bureau of Prisons encumbered $1,235.42 of that balance; and the Government

seeks authorization to turn the funds over to the Clerk of Court to partly satisfy Johnson’s debt.

(Gov’t Mot. at 3–5).

        “If a person obligated to provide restitution, or pay a fine, receives substantial resources

from any source . . . during a period of incarceration, such person shall be required to apply the

value of such resources to any restitution or fine still owed.” 18 U.S.C. § 3664(n).

       There are specifically enumerated exceptions for property that cannot be seized to satisfy

a debt obligation; but none apply here:

               1. Wearing apparel and schoolbooks;

               2. Fuel, provisions, furniture, and personal effects in the inmate’s household;

               3. Books and tools of a trade, business, or profession;
    Case 4:12-cr-40075-JPG Document 54 Filed 05/07/21 Page 2 of 2 Page ID #178




                   4. Unemployment benefits;

                   5. Undelivered mail;

                   6. Certain annuity and pension payments;

                   7. Workers’ compensation;

                   8. Cash set aside to satisfy a child-support obligation;

                   9. Certain service-connected disability payments; and

                   10. Assistance under the Job Training Partnership Act.

See 26 U.S.C. § 6334(a)(1)–(8), (10), (12) (“Property exempt from levy”); 18 U.S.C. § 3613 (a)(1)

(citing § 6334(a)(1)–(8), (10), (12)). 1

          Johnson still owes $3,449.88 in restitution; yet he as $1,448.45 in his account. (Gov’t Mot.

at 1–2). And the Government can use all “available and reasonable means” to enforce a criminal

monetary penalty. See 18 U.S.C. §§ 3616(a), (f), 3663(m). The Court, therefore, ORDERS the

Government to turn over the encumbered $1,235.42 to the Clerk of Court to partly satisfy

Johnson’s debt.

          IT IS SO ORDERED.

Dated: Friday, May 7, 2021
                                                              S/J. Phil Gilbert
                                                              J. PHIL GILBERT
                                                              UNITED STATES DISTRICT JUDGE




1
    The Court notes that none of the exceptions encompass the CARES Act stimulus checks, which are “technically an
    advance on a tax credit, known as the Recovery Rebate Credit.” See Ann Carrns, Is My Stimulus Payment Taxable?
    And Other Tax Questions, N.Y. Times (last updated Mar. 6, 2021), https://nyti.ms/33dGAyB.


                                                     —2—
